Citation Nr: 0619695	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  01-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1947 to 
September 1948.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Board initially considered this appeal in July 2003 and 
remanded the appeal for further development of the medical 
record.  In a February 2006 supplemental statement of the 
case, the RO continued to deny service connection for 
residuals of a right orchiectomy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that, where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded the issue of entitlement to service 
connection for residuals of a right orchiectomy in its July 
2003 remand, and requested that a medical examination be 
performed and that a medical opinion be rendered as to 
whether it is at least as likely as not that the veteran's 
residuals of a right orchiectomy are etiologically related to 
service.  Unfortunately, the physicians conducting the 
examination did not provide an opinion as to whether the 
veteran's complaints of inguinal pain, specifically noted as 
residuals of a right orchiectomy, are related to service and, 
instead, opined that the pain the veteran described was 
unlikely urologic in origin.  As this opinion does not 
provide the opinion requested, the report submitted does not 
adequately address the issues on appeal and this matter must 
be remanded for further development of the medical record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
additional VA examination.  Have the 
examiner review the veteran's service 
medical records.  The examiner should 
first make note of what residuals the 
veteran has existing from a right 
orchiectomy.  The examiner should then 
render an opinion as to whether any of 
those noted residuals are at least as 
likely as not (i.e., a 50 percent or 
greater probability) related to service, 
and/or a proximate result of an inguinal 
disorder, disease or injury during 
service.  All opinions rendered must be 
supported by complete rationale.

2.  When the development requested has 
been completed, the RO should again 
review the case on the basis of the 
additional evidence.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
veteran and his representative, if he has 
one, should be furnished a supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



